Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on August 11, 2022.

The application has been amended as follows: 
In the title:
Changed the title to --OPENING AND CLOSING BODY CONTROL APPARATUS FOR A VEHICLE--

In the abstract:
	Line 3, changed “user,” to --user--
	Line 4, inserted --during the operation of the opening and closing body by the operator or the user-- following “body”
	Line 6, changed “body, the” to --body.  The--
	Line 8, changed “body,” to --body--

In the claims:
Claim 1,
	Line 9, inserted --while the operation of the opening and closing body is performed by the user-- following “body”
	Line 13, inserted --a voltage-- following “being”
	Line 14, changed “speed decrease” to --decrease in the operation speed--
	Line 19, deleted “by”
	Line 22, changed “opening or the closing of the opening and closing body” to 
--operation of the opening and closing body by the user--
	Line 26, changed “assist control” to --application of the drive force by the motor-- and changed “opening or the closing of” to --operation of the opening and closing body by the user--
	Line 27, deleted “the opening and closing body”

Claim 5,
	Line 3, changed “detecting that” to --for detecting when--
	Line 5, changed “by” to --to the motor--
	Line 6, deleted “calculating the offset voltage”

Claim 6,
	Line 3, changed “detecting that” to --for detecting when--
	Line 5, changed “by” to --to the motor--
	Line 6, deleted “calculating the offset voltage”

Claim 8,
	Line 3, changed “an inclination of the vehicle is detected,” to --the vehicle is inclined--
	Line 4, deleted “the inclination” and changed “in a direction” to --toward an open position or a closed position--
	Line 5, deleted “of the operation of the opening and closing body”

Claim 9,
	Line 3, inserted --of the vehicle-- following “temperature”

Claim 10,
	Line 3, inserted --of the vehicle-- following “temperature”

Claim 11,
	Line 5, changed “at” to --in--
	Line 6, deleted “in a direction of the operation of the”
	Line 7, changed “opening and closing body in response to” to --by--

Claim 12,
	Line 5, changed “at” to --in--
	Line 6, deleted “in the direction of the operation of the”
	Line 7, changed “opening and closing body in response to” to --by--

Claim 13,
	Line 5, changed “at” to --in--
	Line 6, deleted “in a direction of the operation of the”
	Line 7, changed “opening and closing body in response to” to --by--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634